Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered.  Applicant has argued that claim 1 has been amended to include part of the allowable subject matter of claim 6.  Applicant has also argued that claims which depend from claim 1 are allowable, and similar arguments have been made with respect to new claims which have been added.  Claim 1 does not include all of the limitations of claim 6 which was objected to.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monestier et al (US 2019/0279558 A1)(“Monestier”) in view of Baumheinrich et al (US 2021/0166618 A1)(“Baumheinrich”) and of Oliver (US 2011/0215342 A1)(“Oliver”) and in view of Lee (US 2015/0287348 A1).
Monestier discloses  a display device including

A plurality of stepped through slots through the first and second surfaces, the slots divide the circuit substrate into a chip mounting region, a first , a second , a third cathode 12, and a common anode, as Monestier discloses stepped interconnections 11-21 which is the anode conductor line (para. 0046) and the cathode conductor lines 12-22 (para. 0046 and Fig. 2),
A plurality of light emitting elements including a first, second, and third light emitting element 23 mounted on chip mounting region and sequentially arranged along a straight line, the first, second, and third light emitting elements electrically connected to the first, second, and third anode  respectively (Fig. 2 and para. 0047)
And packaging material covering the circuit substrate and the plurality of light emitting elements, as Monestier disclose a molding material to fill the spaces or cavities of the package (para. 0052).
Monestier is silent with respect  a first, second, and third anode and with respect to  bonding wires. Monestier is also silent with respect to a spacing between the first anode and the second anode is greater than twice a length of the first anode, and a spacing between the first anode and the common cathode is greater than the length of the first anode and less than twice a width of the first anode.
Baumheinrich, in the same field of endeavor of micro LED arrays (Abstract), discloses that the common cathode is used for all the LEDs (para. 0159).  Baumheinrich also discloses a design in which either one of  a common anode or a common cathode can be used (para. 0166), which Baumheinrich discloses  offers a variety of possible designs (Baumheinrich, para. 0330).. .
Oliver, in the same field of endeavor of LED packages (Abstract), discloses the LED may be bonded by either bumps or by wirebonds (para. 0080).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Baumheinrich of using a common cathode in the device disclosed by Monestier because Baumheinrich discloses the advantage of individual control of pixels (para. 0038) by an arrangement which uses either one of a common anode or a common cathode which Baumheinrich discloses  offers a variety of possible designs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed wirebonds as disclosed by Oliver in the device disclosed by Monestier because Oliver discloses wirebonds are of art recognized equivalence for the same purpose as bump bonds (MPEP 2144.06).IIII
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained the recited spacing  parameters related to width and length of the anode and cathode   by ordinary optimization, as Lee discloses that the parameters are result-effective parameters and therefore it is within the ordinary sill in the art to determine the parameters by optimization (MPEP 2144.05 (II)(A)) and MPEP 2144.05(III)(C)).
Re claim 2:  Monestier discloses each through slot has an opening exposed to the second  or top  surface larger than that of the bottom or second opening, as Monestier discloses in Fig. 2 that the portions 21 and 22 are smaller than the portion 24, and the portions 21 and 22 would be exposed from the molding at the bottom and 24 would be exposed from the molding at the top. 
Re claim 3:  Monestier discloses the light emitting elements 23  are on the second surface (Fig. 2).

Re claim 5:  The combination of Monestier in view of Baumheinrich and of Oliver discloses each of the through slots has a step surface between the first surface and the second surface, the stepsurface is parallel to the first surface and the second surface, a distance between the step surface and the first surface is less than 0.05 mm and a distance between the first surface and the second surface is less than 0.15 mm, as Monestier discloses the thickness of the conductor lines is 0.2 mm-1.0 mm (para. 0026), which is a range approaching the recited range and therefore the recited range is obvious (MPEP 2144.05 (I) Overlapping, approaching, and similar ranges).  With respect to the recited distance between the first and second surface, which is also the pitch, Baumheinrich discloses a pitch of less than 0.1 mm (Table on page 20, para. 0279), which anticipates the recited range (MPEP 2131.03 Anticipation of Ranges).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 7:   The combination of Monestier and Baumheinrich and Oliver  discloses the chip mounting area   is connected with the common cathode ,  as Monestier  discloses the chip mounting area 24  is connected with the common cathode 21-11  (para. 0047 and Fig. 1 and Fig. 2), which is a .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monestier et al (US 2019/0279558 A1)(“Monestier”) in view of Baumheinrich et al (US 2021/0166618 A1)(“Baumheinrich”) and of Oliver (US 2011/0215342 A1)(“Oliver”)   and in view of Lee (US 2015/0287348 A1) as applied to claim 7 above, and further in view of Gu et al (US 2019/0355294 A1)(“Gu”).
Monestier in view of Baumheinrich and of Oliver and Lee disclose the limitations of claim 7 as stated above.  Monestier in view of Baumheinrich and of Oliver and Lee is silent with respect to the first anode and the common cathode are located on a side of the chip mounting region, and the second anode and the third anode are located on another opposite side of the chip mounting region.
Gu, in the same field of endeavor of pixel unit arrangement (Abstract), discloses an arrangement of an LED display unit in which  the first anode and the common cathode are located on a side of the chip mounting region, and the second anode and the third anode are located on another opposite side of the chip mounting region, as Gu discloses common cathode pad 220, bonding pad 210, LED chips 101, the anodes of the first, second, and third chips are respectively connected to the first anode pad 231, the second anode pad 240, and third anode pad 251 through leads, and the chips are connected to the common cathode pad 220 through leads (para. 0047 and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Gu with the device disclosed by .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Monestier et al (US 2019/0279558 A1)(“Monestier”) in view of Baumheinrich et al (US 2021/0166618 A1)(“Baumheinrich”) and of Oliver (US 2011/0215342 A1)(“Oliver”)   and in view of Lee (US 2015/0287348 A1) as applied to claim 1 above, and further in view of Daimon et al (US 2009/0027895 A1)(“Daimon”).
Monestier in view of Baumheinrich and of Oliver and Lee discloses the limitations of claim 1 above.  Monestier in view of Baumheinrich and of Oliver and Lee is silent with respect to the packaging material comprises a resin matrix and a plurality of nanoscale matte particles dispersed in the resin matrix.
Daimon, in the same field of endeavor of coating of LED chips (Abstract), discloses coating the LEDs with a matte coating material in which particles of a fine powder added to a transparent binder (para. 0013), which is a disclosure of a composition which includes matte particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the coating material disclosed by Daimon with the device disclosed by Monestier in view of Baumheinrich and of Oliver and Lee in order to obtain the benefit improve the lighting characteristics of the device as disclosed by Daimon (Daimon, para.  0013).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Monestier et al (US 2019/0279558 A1)(“Monestier”) in view of Baumheinrich et al (US 2021/0166618 A1)(“Baumheinrich”) and of Oliver (US 2011/0215342 A1)(“Oliver”) and in view of Lee (US 2015/0287348 A1) as applied to 1 above and further in view of Jiang et al (US 2019/0006326 A1)(“Jiang”) and of Groenhuis et al (US 2012/0181678 A1)(“Groenhuis”).
Monestier in view of Baumheinrich and of Oliver and Lee discloses the limitations of claim 1 as stated above.  Monestier in view of Baumheinrich and of Oliver and Lee  is silent with respect to the recited method steps.
Jiang discloses a method of forming a display device including 
Providing a conductive base, as Jiang discloses patterning a metal layer by etching (para. 0023 and 0068)
Etching the base to form a conductive circuit, cutting the base to form a conductive frame including a plurality of  interconnected circuit substrates (para. 0068), Jiang also discloses a plurality of the lead frames (Fig. 2 and para. 0078) 
Mounting a plurality of light emitting elements in the chip mounting region at the second surface, the light emitting elements include a first, second and third light emitting element sequentially arrangedalong a straight line and electrically connected with the first second and third anode respectively through wires (para. 0096-0097)
Encapsulating the circuit substrate, the plurality of light emitting elements and the wires by packaging material including a resin matrix and a plurality of nanoscale matte particles dispersed in the resin (para. 0098)
Punching the conductive frame to separate the circuit substrates from one another (para. 0047-0048)
         Jiang is silent with respect to each including a first surface, a second surface opposite the first surface, and a plurality of stepped through slots penetrating through the first surface and the second surface, each has a size of an opening  exposed at the first surface is greater than that of an opening exposed at the second surface, and the slots divide the substrate into a chip mounting region, a 
            Jiang is also silent with respect to attaching an impermeable tape onto the first surface and  Jiang is also silent with respect to removing the impermeable tape.
Groenhuis, in the same field of endeavor of a chip carrier for a semiconductor device (Abstract), discloses using impermeable tape, as Groenhuis discloses the tape keeps the molding compound from running (para. 0031), applied to the plurality of devices (para. 0032) and then the sawing step is carried out, and the tape removed (para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Groenhuis with the method disclosed by Monestier in view of Baumheinrich and of Oliver and Lee  in order to obtain the benefit to the cutting process as disclosed by Groenhuis.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biebersdorf et al (US 2021/0083152 A1)(“Biebersdorf”) in view of Lee (US 2015/0235578 A1)(“Lee ‘578”).
Biebersdorf discloses a display device including
A circuit substrate including a first and second surface opposite to each other
A plurality of stepped through slots through the surfaces, the slots divide the substrate into a chi mounting region, first and second anodes and common cathode
A plurality of light emitting elements, first, second and third elements along a straight line , and the elements are connected to first, second, and third anodes by bonding wires,

The first second and third anodes and common cathode are spaced from one another by the slots, as shown in Fig. 16 , Fig. 17, and Fig. 18 (para. 0621-0623), the slots are formed in metal 13b (Fig. 15 and para. 0619-620) and active material converter material is formed in the slots (para. 0627 and Fig. 19
The anode and common cathode located at one side of the chip mounting region , the second anode and third anode are located at another opposite side of the chip mounting region, as Biebersdorf discloses the cathodes can be connected to each other in a common cathode arrangement or the anodes can be connected to each other in a common anode arrangement (para. 0925).
Biebersdorf does not explicitly state the first anode and common cathode are located at one side of the chip mounting region while the second anode and the third anode are located opposite side of the chip mounting region.
Lee ‘478, in the same field of endeavor of electrodes of display boards (Abstract), discloses in Fig. 7 an arrangement in which 20a and 20c are on one side of the mounting region and 20a and 20d are opposite, 20d being the common cathode (para. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘578 with the device disclosed by Biebersdorf in order to obtain the benefit of  simplifying the production of the electrode group as disclosed by Lee ‘578 (Lee ‘578, para. 0018).

Re claim 13: Biebersdorf discloses bbonding wires for contacting the connections (para. 0629).  The combination of Biebersdorf and Lee ‘578 discloses different colors of the light emitting element, as shown in Fig. 7 of Lee ‘578.


          Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biebersdorf et al (US 2021/0083152 A1)(“Biebersdorf”) in view of Lee (US 2015/0235578 A1)(“Lee ‘578”) as applied to claim 11 above, and further in view of Lee (US 2015/0287348 A1)(“Lee ‘348).
Biebersdorf in view of Lee ‘578 discloses the limitations of claim 11 as stated above.  Biebersdorf in view of Lee ‘578 is silent with respect to a spacing between the first anode and the second anode is greater than twice a length of the first anode, and a spacing between the first anode and the commen cathode is greater than the length of the first anode and less than twice a width of the first anode.
Lee, in the same field of endeavor or electric display with devices connected to a common cathode by one or more anodes (para. 0032), discloses that the length and width of the connectivity pattern can be chosen and spaced apart such that the deviation of the optical outputs of the light emitting elements is small (para. 0089-0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained the recited spacing  parameters related to width and length of the anode and cathode   by ordinary optimization, as Lee ‘348 discloses that the parameters are result-effective parameters and therefore it is within the ordinary sill in the art to determine the parameters by optimization (MPEP 2144.05 (II)(A)) and MPEP 2144.05(III)(C)).

Allowable Subject Matter
Claims 6 and 15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895